DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-19 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”) in view of Nechyba et al. (Pub. No. US 201302471475).
Regarding claims 1, 10, and 19 Mad teaches acquiring a face image of an object to be verified [Para. 17 steps 1702, 1704 and related description]; responsive to a condition that the face image is comprised in a predetermined face image library, acquiring a target verification mode for the object to be verified [Fig. 17 steps 1706, 1714 and related description. Para 7 “compare the captured face to one or more faces that have been previously analyzed to estimate the probability that they are the same person” and Para. 180] wherein the target verification mode comprises verification according to identity information and face image, and the identity information is in an identification card (badge) of the object to be verified [fig. 17 step 1714, 1720 and related description. Para 173 “the badge number is extracted from the badge reader. In step 1720, the badge number as extracted from the presented badge is compared to the badge number associated with the identified face. If the two badge numbers do not match, then the process ends without unlocking the access point. Optionally, the system may record the unsuccessful attempt, send an alert, flag the record of the badge number for review, or some other means of acting on the failed attempt. If the badge numbers do match, then in step 1722, the system sends an unlock signal to the access point”, it’s clear that the badge number is identity information of the object because it is assigned/associated with the object’s face]; and verifying the object to be verified according to the target verification mode (badge mode) to obtain a verification result [fig. 17 step 1720, 1722 and related description]. 
However, Mad doesn’t explicitly teach security level of verification is increased.
Nechyba teaches wherein security level of the verification according to face image/identity information is increased [para. 72 “If facial feature module 14 detects a non-removable facial feature after facial authentication module 16 has determined the authentication template matches one or more user enrolled templates, facial authentication module 16 may increase the security (e.g., by increasing the similarity score threshold to an adjusted similarity score threshold) and perform the facial recognition again (e.g., determine whether or not the authentication face template matches the user enrolled image) based on the increased security”]. 
Therefore, to provide a system of Mad that increase security level according to face image, would have been obvious to one of ordinary skill in the art in view of the teachings of  Nechyba, since all the claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding claims 2 and 11, Mad teaches wherein acquiring the target verification mode for the object to be verified responsive to the condition that the face image is comprised in the predetermined face image library comprises: in case that the face image is comprised in the predetermined face image library, determining verification according to identity information as the target verification mode [Para 7 and 180].
Regarding claims 3 and 12, Mad teaches wherein acquiring the target verification mode for the object to be verified responsive to the condition that the face image is comprised in the predetermined face image library comprises: in case that the face image is comprised in the predetermined face image library, determining whether the face image is comprised in a target face image library to obtain a determination result; and acquiring the target verification mode according to the determination result [fig. 7 and related description. Para 7 and 180].  
Regarding claims 5 and 14, Mad teaches wherein acquiring the target verification mode according to the determination result comprises: in case that the determination result is that the face image is comprised in the target face image library, determining verification according to identity information (badge identification) as the target verification mode [fig. 17 and related description. Para. 7 and 180].  

Regarding claims 6 and 15, Mad teaches acquiring the identity information in an identification card/badge of the object to be verified, and extracting a pre-stored face (on the badge) image from the identity information [Para. 92 and 3]; comparing the face image and the pre-stored face image to obtain a comparison result; and obtaining the verification result according to the comparison result [Para. 92 and 3].  
Regarding claims 7 and 16, Mad triggering an information prompt, and starting reading the identity information in the identification card through a card reader [Para. 170 “the person can be prompted to present a badge to validate the identification”].  
Regarding claims 9 and 18, Mad teaches generating a control signal (unlock signal) according to the verification result, and controlling access (open) through a door according to the control signal [Para 4, 21, 106 and 107].  


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”) in view of in view of Nechyba et al. (Pub. No. US 201302471475) and further in view of TSAI et al. (Pub. No. US 20110296530).
Regarding claims 4 and 13, Mad teaches in case that the determination result is that the face image is not comprised in the target face image library, save the image for learning [fig. 17 and related description].  
However, Mad in view of Nechyba doesn’t explicitly teach about in case determining verification according to identity information (second image recognition) as the target verification mode.
 CHANG teach about in case determining verification according to identity information (second image recognition) as the target verification mode [Fig 8 step 805, 817, 811, 813 and related description].
 Therefore, to provide a system of Mad in view of Nechyba that select a mode of identity information when face image is not found in the library in order to increase flexibility, would have been obvious to one of ordinary skill in the art, in view of the teachings of  CHANG, since all the claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”) in view of Nechyba et al. (Pub. No. US 201302471475), and further in view of CHANG et al. (Pub. No. US 20190266427).
Regarding claims 8 and 17, Mad in view of Nechyba doesn’t explicitly teach for processing of reading the identity information through the card reader, starting timing processing to obtain a time length of reading the identity information through the card reader; and responsive to the time length reaching first predetermined time, turning off the information prompt.  
TSAI teaches for processing of reading the identity information through the card reader, starting timing processing to obtain a time length of reading the identity information through the card reader and responsive to the time length reaching first predetermined time, turning off the information prompt [claim 7 “receiving no operational signals for more than a second predetermined period of time displaying the prompt screen for receiving the security code”].  
Therefore, to provide a system of Mad in view of Nechyba that present a prompt for predetermined period, would have been obvious to one of ordinary skill in the art in view of the teachings of  TSAI, since all the claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  





Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666